                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MICHELL RAMOS,                                      Case No.19-cv-01205-JSC
                                                         Plaintiff,
                                   8
                                                                                               ORDER OF TRANSFER
                                                  v.
                                   9

                                  10       I. ROCHA, et al.,
                                                         Defendants.
                                  11

                                  12             Plaintiff, a California prisoner proceeding pro se, filed this civil rights action under 42
Northern District of California
 United States District Court




                                  13   U.S.C. § 1983.1 Plaintiff is located at California State Prison – Los Angeles County. Defendants

                                  14   are officials at High Desert State Prison (“HDSP”), where Plaintiff was formerly located and

                                  15   where the events giving rise to the complaint occurred.

                                  16             When, as here, jurisdiction is not founded on diversity, venue is proper in the district in

                                  17   which (1) any defendant resides, if all of the defendants reside in the same state, (2) the district in

                                  18   which a substantial part of the events or omissions giving rise to the claim occurred, or a

                                  19   substantial part of property that is the subject of the action is situated, or (3) a judicial district in

                                  20   which any defendant may be found, if there is no district in which the action may otherwise be

                                  21   brought. 28 U.S.C. § 1391(b). Where a case is filed in the wrong venue, the district court has the

                                  22   discretion either to dismiss the case or transfer it to the proper federal court “in the interest of

                                  23   justice.” 28 U.S.C. § 1406(a).

                                  24             Plaintiff’s allegations arise out of events occurring at HDSP, and the allegedly responsible

                                  25   officials are located there. HDSP is located in Lassen County, which lies within the venue of the

                                  26   United States District Court for the Eastern District of California. See 28 U.S.C. § 84.

                                  27
                                       1
                                        Plaintiff has consented to the jurisdiction of a United States Magistrate Judge pursuant to 28
                                  28
                                       U.S.C. § 636(c). (Dkt. No. 5.)
                                   1          Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this case is

                                   2   TRANSFERRED to the United States District Court for the Eastern District of California.

                                   3          The Clerk of the Court shall transfer this matter forthwith. In light of this transfer, the

                                   4   Court defers to the Eastern District for ruling on the motion for leave to proceed in forma pauperis

                                   5   (ECF No. 6) and whether to dismiss the case for failure to file a signed complaint (see ECF No. 3).

                                   6          The Clerk shall terminate docket numbers 6 from this Court's docket.

                                   7          IT IS SO ORDERED.

                                   8   Dated: April 22, 2019

                                   9

                                  10
                                                                                                     JACQUELINE SCOTT CORLEY
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MICHELL RAMOS,
                                   7                                                          Case No. 19-cv-01205-JSC
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        I. ROCHA, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on April 22, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Michell Ramos ID: AR8420
                                       CSP - LA County
                                  20   P.O. Box 8457
                                       D2-114
                                  21   Lancaster, CA 93539
                                  22

                                  23   Dated: April 22, 2019

                                  24
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          3
